Citation Nr: 0106858	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, claimed as due to the veteran's service connected 
low back disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  

3.  Entitlement to an increased rating for lumbar 
paravertebral myositis, clinical right L4, L5, S1 
radiculopathy, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
February 1971.  

The present appeal arises from a January 1996 rating action, 
about which the veteran was notified in February 1996.  A 
notice of disagreement was received in February 1997, and 
after a statement of the case was issued in July 1997, the 
appeal was perfected in September 1997.  Thereafter, 
supplemental statements of the case were issued in November 
1998 and March 1999, and the case was eventually transferred 
to the Board of Veterans' Appeals (Board) in Washington, DC.  

In addition to the foregoing, the Board observes that the RO 
certified as on appeal the veteran's attempt to reopen a 
claim for service connection for a skin disability.  It is 
noted that this claim was denied in January 1996 and was 
included in the veteran's February 1997 notice of 
disagreement.  Accordingly, it was discussed in the July 1997 
statement of the case.  The veteran, however, did not mention 
it in his September 1997 substantive appeal, or in any 
subsequent document.  Therefore, an appeal with respect to 
this issue has never been perfected, and it is not in proper 
appellate status before the Board.  Accordingly, that claim 
will not be further addressed herein.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a low back disability in an April 1972 rating action; he 
appealed to the Board, which denied his claim in a June 1973 
decision.  

2.  The veteran's subsequent attempts to establish service 
connection for a psychiatric disorder were denied in rating 
actions dated in 1980, 1982 and 1986, the latter of which he 
appealed to the Board.  

3.  In February 1989, the Board denied the veteran's attempt 
to reopen his claim for service connection for a psychiatric 
disorder. 

4.  The evidence of record, obtained since the Board's 1989 
decision, is either cumulative of evidence that has already 
been considered in prior adjudications, or simply fails to 
address the circumstances surrounding the origin of the 
veteran's psychiatric disorder and, therefore, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the Board decision of February 1989 
is not new and material and the claim for service connection 
for a psychiatric disorder may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the record in this case shows that the veteran 
first filed a claim for service connection for a psychiatric 
disorder in July 1971.  In connection with that claim, the 
veteran was examined for VA purposes in August 1971.  The 
report of that examination revealed that the veteran was 
diagnosed to have an anxiety neurosis, but since the 
available service medical records failed to show the presence 
of that disability during service, the veteran's claim was 
denied in an April 1972 rating action.  The veteran appealed 
that decision to the Board, and in a July 1973 decision, the 
Board denied the veteran's claim.  

Thereafter, the record shows that the veteran made a number 
of attempts to reopen his claim for benefits, during which 
time numerous statements were submitted by him, his mother 
and his sister, and various pieces of medical evidence were 
associated with the claims file.  The statements, however, 
merely set forth the veteran's contention that his 
psychiatric impairment was due to his military service, and 
the medical evidence, insofar as it may be considered 
relevant, simply showed the veteran's current diagnosis.  
These medical records do not reflect any link between the 
veteran's current disability and his service.  In view of 
this, the veteran's petitions to reopen his claim for service 
connection were denied in rating actions dated in 1980, 1982 
and 1986.  The veteran appealed the latter decision to the 
Board, but in February 1989, the Board also denied the 
veteran's claim.  In its decision, the Board found that the 
additional evidence submitted into the record did not 
demonstrate that a psychiatric disorder was present in 
service.  Accordingly, the Board concluded that a new factual 
basis upon which to support a grant of service connection for 
an anxiety neurosis had not been presented.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file, since the Board last 
addressed this issue in 1989, includes the veteran's written 
statements and medical evidence dated between 1989 and 1996.  
The veteran's statements, to the extent they relate to the 
current appeal, simply repeat his contention that he 
developed a psychiatric disorder during service, and 
particularly during his Vietnam service.  The majority of the 
medical records do not make any reference to the veteran's 
psychiatric impairment, although one, a statement from L.M. 
Villafane Caroma, MD., shows that a psychiatric disorder is 
among the veteran's diagnoses.  This physician, however, did 
not link the veteran's current psychiatric disorder to 
service.  

Because the veteran's statements essentially only set forth 
the same contentions that have been made since the claim was 
originally submitted in 1971, i.e., that he developed a 
psychiatric disorder during service, they are merely 
cumulative and, as such, these may not be considered new 
evidence for purposes of reopening the veteran's claim.  

Similarly, most of the medical evidence submitted in 
connection with the veteran's current claim reflects 
treatment for medical problems unrelated to a psychiatric 
impairment, and to the extent that any record addresses this 
disability, it simply shows that such an impairment currently 
exists.  It in no way addresses the circumstances surrounding 
the origin of the veteran's psychiatric disability.  

In sum, the evidence added to the file, after the Board's 
1989 decision to deny the veteran's attempt to reopen his 
claim is either cumulative of evidence that has already been 
considered in prior adjudications, or simply fails to address 
the circumstances surrounding the origin of the veteran's 
current psychiatric disability.  Therefore, this evidence is 
not new and material, as it does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In reaching this decision the Board notes that VA may be 
obligated under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  The Board finds, 
however, that this obligation was fulfilled in this case.  
Throughout the long history of the veteran's claim, he has 
been provided with medical examinations, and private and VA 
records have been obtained.  The RO has furnished the veteran 
the law and regulations regarding what constitutes new and 
material evidence and he has been advised as to the basis 
upon which the claim was previously denied, or the specific 
matter under consideration.  Moreover, the evidence received 
since the veteran's claim was last denied, as summarized 
above, is not shown to be material to reopen that claim.  
Therefore, no useful purpose would be served by returning 
this case to the RO for its consideration of the implication 
of VCAA.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder , and 
the appeal is denied.


REMAND

Regarding the veteran's claim for an increased rating for his 
back disorder, the Board notes that the veteran initiated 
this claim in March 1995.  In connection with that claim, he 
provided a statement from a private physician, dated in June 
1995, revealing that the veteran had received treatment from 
this physician "since August 28, 1979 to the present."  The 
records of this treatment, however, have not been associated 
with the claims file.  Before a final determination may be 
entered, it will be necessary to attempt to obtain these 
records so that the evaluation of the veteran's disability 
will be based on a complete record.  

In addition, the Board notes that the veteran has claimed 
that he is taking medication to relieve the back pain he 
attributes to his service connection disability.   The 
record, however, does not make clear from where the veteran 
is receiving this medication.  In the event the source of 
this medication is different from the physician mentioned in 
the preceding paragraph (whose records must already be 
secured), an attempt to obtain any other records which could 
verify the veteran's use of medication to relieve back pain 
should be also made.  

Furthermore, it is observed that the veteran was last 
examined for VA purposes in connection with this claim in 
April 1995.  This pre-dates the holding by the United States 
Court of Appeals for Veterans Claims in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In DeLuca, the Court stressed that, 
in evaluating disability in a joint or joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid. (citing Gilbert, 1 Vet.App. at 
58).  Although section 4.40 does not require a 
separate rating for pain, it does promulgate 
guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal 
function.  See generally 38 C.F.R. § 4.71(a) 
(1996).  The fact that a specific rating for pain 
is not required by section 4.40 does not relieve 
the BVA from its obligation to provide a statement 
of reasons or bases pertaining to that regulation.  
See DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination report currently of record does not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision before 
the Board enters its determination on the matter.  

Regarding the issue concerning service connection for a 
stomach disability secondary to the veteran's service 
connected back disability, the current record includes a 
number of statements from a private physician, Martin Ortiz 
Camacho, M.D., that suggest that the veteran's current 
erosive gastritis, is etiologically related to the medication 
the veteran is taking to relieve back pain.  As indicated 
above, in addition to obtaining any records reflecting the 
use of medication to treat the veteran's back disability so 
as to properly evaluate that disorder, records showing the 
use of any such medication must also be obtained in order to 
properly consider the veteran's claim for service connection 
for a stomach disorder.  Once these records are obtained, an 
examination of the veteran for VA purposes will in order so 
as to identify the specific nature of any current stomach 
disability, and to obtain an opinion with respect to the 
cause of that disability.  

Finally, the Board notes that this Remand will also give the 
RO the opportunity to ensure that the various notification 
and development requirements set forth in the Veterans Claims 
Assistance Act of 2000 have been satisfied. 

Under the circumstances described above, this case is being 
remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for his back disability since 1995, as 
well as to identify those physicians who have 
prescribed medication for his back or recommended 
over the counter medication since 1989.  After 
obtain any necessary authorization, the RO should 
attempt to obtain and associate with the claims 
file, copies of the identified records, and in 
particular, those from L.M. Villafane Caroma, MD, 
Calle Union 46-A, Santa Isidra I Apartado V, 
Fajardo, Puerto Rico 00738.  

2.  Next, the veteran should be scheduled for 
examinations of his stomach and his back.  Each 
examiner should be provided the veteran's entire 
claims file for review before examination is 
conducted, and a notation that this review took 
place should be included in any report provided.  
In addition, each physician should include in his 
or her report, the veteran's pertinent complaints, 
the clinical findings obtained during the 
examination, and the pertinent diagnoses.

	With respect to the examination of the 
veteran's stomach, in the event that a current 
stomach disorder is diagnosed, the examiner should 
specifically provide an opinion, based on a review 
of the evidence, as to whether it is likely, 
unlikely, or at least as likely as not that any 
such disorder is proximately due to the use of 
medication the veteran has taken to treat his low 
back complaints.  

	With respect to the examination of the 
veteran's back, the extent of any functional loss 
present with respect to the back due to weakened 
movement, excess fatigability, incoordination or 
pain on use should also be noted.  Furthermore, the 
examiner should state whether any pain claimed by 
the veteran is supported by adequate pathology and 
is evidenced by his visible behavior.  Any 
additional impairment on use should be described in 
terms of the degree of additional range-of-motion 
loss, as per the DeLuca precedent, supra, and 
specific findings should be made regarding range of 
motion of the low back, to include the extent to 
which that motion deviates from normal.  The level 
of pain on motion should also be described.  All 
opinions expressed should be supported by reference 
to pertinent evidence, and a complete rationale for 
any opinion expressed, with reference to supporting 
records, should be provided.  

3.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.  

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.

5.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether service 
connection for stomach disability is warranted and 
whether an increased rating for the veteran's back 
disability should be granted.  If the benefits 
sought continue to be denied, the veteran and his 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

Although no further action by the veteran is necessary until 
he is instructed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



